Citation Nr: 0419759	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  97-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1965 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran provided testimony at a 
personal hearing conducted before personnel at the RO in 
November 2001, a transcript of which is of record.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for PTSD has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the claim for 
service connection for PTSD addressed in this decision, and 
has obtained all relevant evidence designated by the veteran, 
in order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  The veteran did not engage in combat with the enemy.

3.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence.  

4.  There is no credible evidence corroborating a stressor 
upon which a diagnosis of PTSD is based.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (1996); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for PTSD.  The RO sent the veteran a PTSD 
questionnaire.  A March 2004 RO letter notified the veteran 
what must be demonstrated to establish service connection for 
PTSD, and requested from the veteran copies of any records or 
documents he had regarding in-service stressful events.  The 
RO advised the veteran what evidence had been received, that 
VA would request any information or evidence the veteran 
wanted VA to obtain, including any medical evidence from his 
doctors about which he told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) and a VA Form 21-4138 for this purpose.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the original RO decision 
that is the subject of this appeal was entered in November 
1996, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in March 2004 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the March 2004 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In a May 2004 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

There is medical evidence of a diagnosis of PTSD in this 
case.  The primary impediment to a grant of service 
connection is the absence of a verified in-service stressor 
upon which a diagnosis of PTSD was based.  As the basis of 
this decision is that there is no credible supporting 
evidence of the occurrence of a stressor, including that the 
veteran's account of such incidents and circumstances of his 
active service is not credible, further examination or a 
nexus opinion from a psychiatrist would not aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In order to assist the veteran, VA requested and obtained 
unit histories, and attempted to develop the veteran's 
reported stressors through the U.S. Armed Services Center for 
Unit Records Research (USASCRUR).  Accordingly, the Board 
finds that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

II.  Service Connection for PTSD

The veteran has contended that he has PTSD due to various 
stressors that occurred during service.  At various times 
during pursuit of the claim for service connection for PTSD, 
the veteran has reported the following in-service stressful 
events: "combat" in Vietnam; tripping on a land mine, with 
resulting mine explosion injuries, to include leg injuries, 
foot injuries, and loss of a testicle; a steam pipe breakage 
in the boiler room that resulted in a friend being burned, 
treated by the veteran, and later dying; the death of a 
doctor surgeon and friend who flew from the ship and died in 
a helicopter crash, along with the death of the entire 
helicopter crew; handling wounded and dying Marines, and dead 
bodies; an amtrak mine explosion and resulting death of 
friends who burned to death; the veteran's killing of a 
"mamma-san" during service; and that his unit "got 
rocketed" a couple of times. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The Board finds that the version of 38 C.F.R. 
§ 3.304(f) in effect from June 1999, requiring only medical 
evidence diagnosing PTSD in accordance with DSM-IV, is more 
favorable to the veteran than the previous version that 
required a "clear diagnosis" of PTSD. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, if it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

Turning to the merits of the underlying claim, the provisions 
of 38 U.S.C.A. 
§ 1154(b) provides that, in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the VA Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation; however, the provisions of 38 
U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, 38 U.S.C.A. § 1154(b) requires that the veteran 
have actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99.  

Here, the evidence does not show that the veteran engaged in 
combat with the enemy during active service.  The evidence 
shows that the veteran's occupational specialty was a 
corpsman, stationed aboard the USS Constellation.  The 
veteran's DD 214 does not demonstrate any medals or badges 
reflecting combat with the enemy.  A March 1997 report from a 
marriage family therapist reflects the veteran's report of 
stressors of having served "in-country" and of having 
earned a Purple Heart Award for wounds received while trying 
to save others.  The veteran's report of having earned a 
Purple Heart Medal is entirely unsupported by the DD 214, 
service personnel records, service medical records, or any 
other credible evidence of record.  At a personal hearing 
under oath in November 2001, the veteran testified that he 
did not engage in combat in Vietnam.  Thus, the veteran's 
earlier assertions of combat and combat injury are not 
credible, and 38 U.S.C.A. § 1154(b) is not applicable in the 
instant case.  

With regard to the veteran's credibility in reporting alleged 
in-service events, service personnel and medical records do 
not show any indication of such stressors of "combat" in 
Vietnam; tripping on a land mine, with resulting mine 
explosion injuries, to include leg injuries, foot injuries, 
and loss of a testicle; a steam pipe breakage in the boiler 
room that resulted in a friend being burned, treated by the 
veteran, and later dying; the death of a doctor surgeon and 
friend who flew from the ship and died in a helicopter crash, 
along with the death of the entire helicopter crew; handling 
wounded and dying Marines, and dead bodies; an amtrak mine 
explosion and resulting death of friends who burned to death; 
or the veteran's killing of civilians during service.  

The unit histories from the USS Constellation dated from May 
through August 1969 note in detail various accidents, 
mishaps, and multiple reports of specific injuries that 
occurred to other service members daily aboard the USS 
Constellation, but do not include any evidence of the alleged 
stressors claimed by the veteran.  Further, the veteran's 
stressor statements and personal hearing testimony regarding 
his alleged in-service stressors show numerous 
inconsistencies and repudiations of stressor histories 
previously given.  

With regard to the reported stressor of "combat" in 
Vietnam, as indicated above, the service personnel records do 
not demonstrate any combat with the enemy, and the veteran's 
claim of receipt of a Purple Heart Medal is without any 
credible support in the record.  At the personal hearing in 
November 2001, the veteran testified that he never went "in-
country" in Vietnam, and specifically denied under oath that 
he had experienced any combat in service.  He testified that 
he was aboard the USS Constellation offshore in Vietnam but 
never went on land in Vietnam.  

With regard to the reported stressor of tripping on a land 
mine, with resulting mine explosion injuries, to include leg 
injuries, foot injuries, and loss of a testicle, the veteran 
reported during VA treatment in May 1997 that, after he had 
been "in-country" in Vietnam for one month (an assertion he 
later repudiated), he tripped on a "bouncing betty mine," 
and this resulted in the loss to the veteran of one testicle, 
injury to both legs, and broken bones in both feet.  In a 
statement received in May 2000, the veteran again wrote that 
his feet had been "broken" and he had "wounds" from a land 
"bouncing betty" land mine.  Service medical records are 
negative for any of the claimed injuries in service except 
for a foot injury while playing sports.  At the personal 
hearing in November 2001 the veteran repudiated much of his 
previous assertion of land mine injury; he testified that he 
never went "in-country" in Vietnam, and he did not have a 
"bouncing betty" break his foot, did not have any shrapnel 
go up to his scrotum, and he did not lose a testicle because 
of a land mine.  

With regard to the reported stressor of a steam pipe breakage 
in the boiler room that resulted in a friend being burned, 
treated by the veteran, and later dying, in June 1997, the 
veteran reported that a friend of his was critically burned 
in a shipboard steam boiler accident, the friend sustained 
burns over his entire body, the veteran injected the friend 
with morphine for pain while awaiting a transport helicopter, 
and the injured man died during the flight to the hospital.  
In a September 1999 statement, the veteran again wrote that a 
friend of his was inside a boiler when he was hit by a broken 
steam line, was brought to medical with his skin coming off, 
was treated by the veteran, and the friend died while being 
transported to a Navy hospital.  In a statement received in 
May 2000, the veteran again wrote that a friend of his 
sustained third degree burns over his entire body, was 
treated by the veteran, and later died while being 
transported to a Navy hospital.  At the November 2001 
personal hearing, the veteran testified that the claimed 
event of the death of a friend by burning occurred during the 
last two months that he was onboard the 
USS Constellation (in the spring or summer of 1969), but he 
did not recall the name of this friend.  The unit histories 
from the USS Constellation do not corroborate the veteran's 
allege stressor, but provide some evidence of the 
nonoccurrence of the claimed event.  The unit histories from 
the USS Constellation dated from May through August 1969 
record pursuant to duty various accidents, mishaps, and 
multiple reports of specific injuries that occurred to other 
service members daily aboard the USS Constellation, but do 
not include any evidence of this alleged stressor claimed by 
the veteran.  

With regard to the reported stressor of the death of a doctor 
surgeon and friend who flew from the ship and died in a 
helicopter crash, along with the death of the entire 
helicopter crew, during VA outpatient treatment in January 
1995 the veteran reported a gruesome incident onboard an 
aircraft without any detail.  In a stressor statement 
received in September 1999, the veteran wrote that a chief 
aircraft boatswain mate was blown off the flight deck and 
into the catwalk area due to a blast from a jet exhaust, and 
his shoulder was broken; the injured sailor was transported 
by two helicopters; the ship's doctor (Captain [redacted]), 
pilot, co-pilot, and two aircrewmen who were the veteran's 
friends were onboard the helicopters; and the second 
helicopter crashed, killing everyone in the helicopter.  At 
the personal hearing, the veteran testified that this event 
would have occurred while the veteran was stationed aboard 
the USS Constellation while stationed at Miramar Naval Air 
Station in San Diego, California.  The unit histories from 
the USS Constellation dated from May through August 1969 do 
not include any evidence of this alleged stressor claimed by 
the veteran.  

With regard to the reported stressor of handling wounded and 
dying Marines, and dead bodies, in the initial stressor 
statement dated in February 1995 the veteran wrote that he 
saw Marines die as he was treating them, and he then placed 
them in body bags.  At the personal hearing under oath the 
veteran testified that he treated many wounded Marines, saw 
some of them as they were being treated, and placed some of 
them in body bags; he did not testify that any of the Marines 
died while being treated.  

With regard to the reported stressor of an amtrak mine 
explosion and resulting death of friends who burned to death, 
in January 1997 the veteran reported flashbacks of observing 
friends burned to death by a fire while in an amtrak that had 
run over a mine.  During VA outpatient treatment in January 
1995 the veteran reported that nine guys in a truck were 
killed.  At the personal hearing the veteran repudiated his 
January 1997 report of this alleged stressor, however, when 
he testified that he never went "in-country" in Vietnam, 
and denied that he had observed any of his friends dying in a 
fire as reported in the January 1997 history.  

With regard to the reported stressor (January 1996) of the 
veteran's killing of a "mamma-san" during service, during 
personal hearing testimony the veteran denied the occurrence 
of this event.  In a statement received in May 2000, the 
veteran wrote that "we killed a lot of innocent people" and 
burned their homes.  At the November 2001 personal hearing, 
under oath, however, the veteran testified that he did not 
remember saying during group therapy that he killed a 
"mamma-san" during service, and testified that he did not 
in fact kill a mama son during service.  

With regard to the reported stressor of his unit getting 
"rocketed" a couple of times, the unit records are entirely 
negative for any evidence of rocket fire on the veteran's 
unit.  Moreover, the veteran has not alleged any specific 
unit, time, or any corroborative details of a rocket 
attack(s) that can be verified. 

None of the alleged stressors were reported during service, 
or for many years after service.  Most of the alleged 
stressors were not alleged by the veteran until after he 
filed a claim for compensation benefits in February 1995, and 
some of the stressors were not reported until months or years 
after he claimed compensation and was being treated or 
examined.  

The veteran's reporting of alleged in-service events is so 
inconsistent and full of admitted statements that the veteran 
himself later denied, that the veteran's reporting of in-
service events is not reliable.  For example, in May 1997, 
the veteran reported that he had seen a tiger 30 years before 
when he was in Vietnam, while at the personal hearing he 
denied that he in fact ever saw a tiger in Vietnam.  With 
regard to the veteran's reports of having gone "in-country" 
in Vietnam, at the personal hearing the veteran testified 
under oath that he never actually went on land in Vietnam, 
but was instead onboard a ship stationed off the coast of 
Vietnam.  Based upon such inconsistent reporting of events 
that is uncorroborated by credible supporting evidence, the 
Board concludes that the veteran's testimony regarding the 
occurrence of in-service stressful events is not credible.  
There is otherwise no credible supporting evidence of the 
occurrence of the claimed stressful events.  For these 
reasons, the Board finds that the occurrence of a stressor to 
which the veteran attributes the symptoms of PTSD is not 
supported by credible supporting evidence.  

The Board notes that there are various PTSD diagnoses of 
record that are based on inaccurately reported histories by 
the veteran.  For example, a July 1994 treatment entry by a 
VA psychologist reflects diagnoses that included to rule out 
PTSD; however, the reported stressor was the veteran at age 
15 driving with a learner's permit and hitting a child on a 
bicycle and killing the child.  A January 1997 diagnosis of 
PTSD was based on an inaccurate history of 3 tours in 
Vietnam, observing friends burn to death in an amtrak that 
had hit a land mine, and a history of having been awarded 
service connection for PTSD.  A March 1997 report from a 
marriage family therapist reflects the veteran's report of 
stressors of having served "in-country" and of having 
earned a Purple Heart Award for wounds received while trying 
to save others, and a diagnosis of PTSD based on this 
history.  A March 1997 private treatment report reflects a 
diagnosis of PTSD with associated depression based on a 
history of "combat trauma" in Vietnam.  A May 1997 VA 
diagnosis of PTSD was based on an inaccurate history of 
tripping on a land mine, with resulting mine explosion 
injuries to the veteran of leg injuries, foot injuries, and 
loss of a testicle.  A May to June 1997 VA hospitalization 
report reflects a diagnosis of PTSD based on the 
unsubstantiated report of the veteran's "friend" being 
critically burned aboard ship and dying during helicopter 
transport.  A May to June 1998 VA hospitalization report 
reflects a diagnosis of PTSD, but did not indicate upon which 
reported stressful event the diagnosis was based.  Likewise, 
a July 1999 VA nurse practitioner note reflects a diagnosis 
of PTSD, but does not indicate upon which reported stressful 
event the diagnosis was based.  The Board is not bound to 
accept the opinions of physicians or psychologists whose 
diagnoses of PTSD are based on an unverified history of 
stressful incidents as related by the veteran.  "Just 
because a physician or health care professional accepted 
appellant's description of his Vietnam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean the BVA is required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Court has held that the diagnosis of PTSD must 
be based on a stressor history which has been verified, as an 
examination based on a questionable history is inadequate for 
rating purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).

As the veteran has been found not to be credible with regard 
to the alleged in-service stressful events, and the 
occurrence of a stressor to which the veteran attributes the 
symptoms of PTSD is not supported by credible supporting 
evidence, the Board finds that service connection for PTSD is 
not warranted.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and it must be denied.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304(f).  The Board 
has considered the doctrine of affording the veteran the 
benefit of any existing doubt with regard to the issue on 
appeal; however, as the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this issue on that basis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



